DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Response to Amendment
Due to applicant’s amendment filed on January 25, 2022, Claims 1 and 14 have been amended, claims 3-4, 7-13, 15 and 16 were previously presented, and claims 2 and 5-6 have been cancelled. 
	Therefore, claims 1, 3-4 and 7-16 are currently pending.

Allowable Subject Matter
Claims 1, 3-4 and 7-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach an upper buffer member between the protective cover and the lower buffer member, the upper buffer member comprising a first buffer member close to the top part, a second buffer member far from the top part, and a third buffer member between the first buffer member and the second buffer member, wherein the level adjuster comprises a plurality of adjusting members, which pass through the base and support the lower buffer member, and the plurality of adjusting members are connected to the lower buffer member and not connected to the upper buffer member (as recited in claims 1 and 14, respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736